972 So. 2d 221 (2007)
L.I., Appellant,
v.
The DEPARTMENT OF CHILDREN AND FAMILY SERVICES and Guardian Ad Litem Program, Appellees.
No. 3D07-1550.
District Court of Appeal of Florida, Third District.
December 5, 2007.
Kevin Coyle Colbert, Miami, for appellant.
Karla Perkins, Assistant District Legal Counsel for appellee, Department of Children and Family Services; and Hillary S. Kambour, for appellee, Guardian Ad Litem Program.
Before GERSTEN, C.J., and SUAREZ, J., and SCHWARTZ, Senior Judge.
GERSTEN, C.J.
L.I. appeals from an order vacating prior dismissals and granting a new trial on a petition to terminate parental rights. Finding no error in the successor judge's reconsideration of the prior dismissals, we affirm.
The Department of Children and Family Services (the "Department") petitioned to terminate L.I.'s parental rights to her three children, A.T., Ta.T., and To.T. At an adjudicatory hearing, the original trial judge granted L.I.'s motion to dismiss the petition and entered judgments of dismissal. The trial judge was subsequently disqualified.
Thereafter, the Department and the Guardian Ad Litem Program ("GAL") sought reconsideration of the original judge's dismissals. The successor judge granted the motion for reconsideration, vacated the prior dismissals, and ordered a new trial. L.I. appeals from these rulings.
Florida Rule of Judicial Administration 2.330(h) states that "[p]rior factual or legal rulings by a disqualified judge may be reconsidered and vacated or amended by a successor judge based upon a motion for reconsideration." Prior rulings subject to reconsideration include final judgments. Schlesinger v. Chem. Bank, 707 So. 2d 868, 869 (Fla. 4th DCA 1998). Here, after reconsideration, the successor judge concluded that a new trial was warranted. *222 We find that she was within her discretion and authority.
Accordingly, we affirm the order granting reconsideration, vacating the prior dismissals, and ordering a new trial.
Affirmed.